*142
ORDER

PER CURIAM.
AND NOW, this 27th day of October, 2009, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED to issue a, rephrased for clarity: Whether the Superior Court erred by finding petitioner failed to preserve issues for appeal. The order of the Superior Court is VACATED, pursuant to Commonwealth v. Gravely, 970 A.2d 1137 (Pa.2009) (creating prospective rule appellant seeking extension to file Rule 1925(b) statement must do so by written application with trial court), and the case is REMANDED to the Superior Court for consideration on the merits. Jurisdiction relinquished.